Exhibit 10.1



 

Second Amendment to Commercial Contract

(the “Second Amendment”)

 

Buyer: Daniel Thom, as Trustee of the Torstonbo Trust Seller: 1612 E. Cape Coral
Parkway Holding Co., LLC Property Address: 1612 Cape Coral Parkway East, Cape
Coral, Florida 33904

 

THIS SECOND AMENDMENT is made part of the Commercial Contract (the “Contract”),
concerning the Property referenced above. Notwithstanding anything contained in
the Contract, as previously amended, to the contrary:

 

1. Buyer and Seller hereby agree and amend the Closing Date as follows: to
extend the Closing Date to October 1, 2020.

 

2. As and for consideration for the extension of the Closing Date, the Buyer
shall increase the Deposit by additional $100,000.00 to be immediately deposited
with Old Republic National Title Insurance Company. This additional deposit will
be credited to the Purchase Price at Closing. This additional deposit shall be
subject to the same terms and conditions as all existing deposits.

 

3. Except as otherwise modified herein, this Second Amendment shall not alter,
modify or amend the Contract, as previously amended. In the event of a conflict
between this Second Amendment and the Contract, the terms of this Second
Amendment shall prevail.

 

4. This Second Amendment may be executed in counterparts and a facsimile or
electronic signature copy (DocuScan) shall be deemed to have the same force and
effect as an original.

 

Buyer:   Seller:       Daniel Thom, Trustee   1612 E. Cape Coral Parkway Holding
Co., LlC, of the Torstonbo Trust   a Florida limited liability company

 

  By Its Manager:     Legacy Education Alliance Holdings, Inc.         By: /s/
Daniel Thom   By: /s/ James E. May   Daniel Thom, as Trustee     James E. May,
as CEO           September 23, 2020   September 24, 2020

  

Second Amendment to Commercial Contract

Page 1 of 1

 

 